Exhibit 10.1
 
CORNERSTONE THERAPEUTICS INC.
2004 STOCK INCENTIVE PLAN
(as Amended and Restated May 20, 2010)
 

1.   Purpose

 
The purpose of this 2004 Stock Incentive Plan (the “Plan”) of Cornerstone
Therapeutics Inc., a Delaware corporation (the “Company,” and formerly known as
Critical Therapeutics, Inc.), is to advance the interests of the Company’s
stockholders by enhancing the Company’s ability to attract, retain and motivate
persons who make (or are expected to make) important contributions to the
Company by providing such persons with equity ownership opportunities and
performance-based incentives and thereby better aligning the interests of such
persons with those of the Company’s stockholders. Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board of
Directors of the Company (the “Board”).
 

2.   Eligibility

 
All of the Company’s employees, officers, directors, consultants and advisors
(including persons who have entered into an agreement with the Company under
which they will be employed by the Company in the future) are eligible to be
granted options, restricted stock awards, stock appreciation rights or other
stock-based awards (each, an “Award”) under the Plan. Each person who has been
granted an Award under the Plan shall be deemed a “Participant.”
 

3.   Administration and Delegation

 
(a) Administration by Board of Directors.  The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem expedient to carry the Plan into effect and it
shall be the sole and final judge of such expediency. All decisions by the Board
shall be made in the Board’s sole discretion and shall be final and binding on
all persons having or claiming any interest in the Plan or in any Award. No
director or person acting pursuant to the authority delegated by the Board shall
be liable for any action or determination relating to or under the Plan made in
good faith.
 
(b) Appointment of Committees.  To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.
 
(c) Delegation to Officers.  To the extent permitted by applicable law, the
Board may delegate to one or more officers of the Company the power to grant
Awards to employees or officers of the Company or any of its present or future
subsidiary corporations and to exercise such other powers under the Plan as the
Board may determine, provided that the Board shall fix the terms of the Awards
to be granted by such officers (including the exercise price of such Awards,
which may include a formula by which the exercise price will be determined) and
the maximum number of shares subject to Awards that the officers may grant;
provided further, however, that no officer shall be authorized to grant Awards
to any “executive officer” of the Company (as defined by Rule 3b-7 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or to any
“officer” of the Company (as defined by Rule 16a-1 under the Exchange Act).


1



--------------------------------------------------------------------------------



 



4.   Stock Available for Awards

 
(a) Number of Shares.  Subject to adjustment under Section 10, Awards may be
made under the Plan for up to the number of shares of common stock, $0.001 par
value per share, of the Company (the “Common Stock”) that is equal to the sum
of:
 
(1) 2,954,000 shares of Common Stock; plus
 
(2) 13,256 shares representing the shares of Common Stock reserved for issuance
under the Critical Therapeutics, Inc. 2000 Equity Incentive Plan, as amended,
and the Critical Therapeutics, Inc. 2003 Stock Incentive Plan, as amended (the
“Existing Plans”), that remained available for grant under the Existing Plans
immediately prior to the closing of Critical Therapeutics, Inc.’s initial public
offering; plus
 
(3) an annual increase to be added on the first day of each of the Company’s
fiscal years beginning January 1, 2006 and ending on the second day of fiscal
year 2014, which increase shall be determined by the Board for each fiscal year
prior to the first day of such fiscal year (by vote of a majority of the
independent directors, following a recommendation by the Compensation Committee
of the Board or any other Committee designated by the Board); provided, however,
that the amount determined by the Board may not exceed the lesser of
(i) 133,333 shares of Common Stock and (ii) 4% of the outstanding shares of
Common Stock on the first day of such fiscal year.
 
Notwithstanding the foregoing, no more than 80,000 shares of Common Stock
(subject to adjustment under Section 10) or such other number of shares of
Common Stock as may be determined by vote of a majority of the independent
directors, following a recommendation by the Compensation Committee of the Board
or any other Committee designated by the Board, may be issued pursuant to all
Awards other than Options and SARs (each as hereinafter defined). Furthermore,
notwithstanding clause (3) above, in no event may the number of shares available
under this Plan be increased as set forth in clause (3) to the extent such
increase, in addition to any other increases proposed by the Board in the number
of shares available for issuance under all other employee or director stock
plans, would result in the total number of shares then available for issuance
under all employee and director stock plans exceeding 30% of the outstanding
shares of the Company on the first day of the applicable fiscal year.
 
If any Award expires or is terminated, surrendered or canceled without having
been fully exercised or is forfeited in whole or in part (including as the
result of shares of Common Stock subject to such Award being repurchased by the
Company at the original issuance price pursuant to a contractual repurchase
right) or results in any Common Stock not being issued, the unused Common Stock
covered by such Award shall again be available for the grant of Awards under the
Plan, subject, however, in the case of Incentive Stock Options (as hereinafter
defined), to any limitations under the Code. Shares issued under the Plan may
consist in whole or in part of authorized but unissued shares or treasury
shares.
 
(b) Per-Participant Limit.  Subject to adjustment under Section 10, the maximum
number of shares of Common Stock with respect to which Awards may be granted to
any Participant under the Plan shall be 500,000 per calendar year. The
per-Participant limit described in this Section 4(b) shall be construed and
applied consistently with Section 162(m) of the Code (“Section 162(m)”).
 

5.   Stock Options

 
(a) General.  The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option which is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option.”
 
(b) Incentive Stock Options.  An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Cornerstone Therapeutics
Inc., any of Cornerstone Therapeutics Inc.’s present or future parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Code, and
any other entities the employees of which are eligible to receive Incentive
Stock Options under the Code, and shall be subject to and shall be construed
consistently with the


2



--------------------------------------------------------------------------------



 



requirements of Section 422 of the Code. The Company shall have no liability to
a Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option.
 
(c) Exercise Price.  The Board shall establish the exercise price at the time
each Option is granted and specify it in the applicable option agreement;
provided, however, that the exercise price shall be not less than 100% of the
Fair Market Value (as hereinafter defined) at the time the Option is granted.
 
(d) Duration of Options.  Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted for a term
in excess of 10 years.
 
(e) Exercise of Option.  Options may be exercised by delivery to the Company of
a written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board together with payment
in full as specified in Section 5(f) for the number of shares for which the
Option is exercised.
 
(f) Payment Upon Exercise.  Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:
 
(1) in cash or by check, payable to the order of the Company;
 
(2) except as the Board may otherwise provide in an option agreement, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to pay promptly to the Company the exercise price and any
required tax withholding;
 
(3) if provided for in the option agreement or approved by the Company in its
sole discretion, by delivery of shares of Common Stock owned by the Participant
valued at their fair market value as determined by (or in a manner approved by)
the Board (“Fair Market Value”), provided (i) such method of payment is then
permitted under applicable law, (ii) such Common Stock, if acquired directly
from the Company, was owned by the Participant at least six months prior to such
delivery and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;
 
(4) if provided for in the option agreement or approved by the Company in its
sole discretion, by (i) delivery of a promissory note of the Participant to the
Company on terms determined by the Board, or (ii) payment of such other lawful
consideration as the Board may determine; or
 
(5) by any combination of the above permitted forms of payment.
 
(g) Substitute Options.  In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Options in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Options may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Options
contained in the other sections of this Section 5 or in Section 2.
 
(h) Repricing of Options.  The Board (by vote of a majority of the independent
directors, following a recommendation by the Compensation Committee of the Board
or any other committee designated by the Board) shall have the authority, at any
time and from time to time, with the consent of the affected Participants, to
amend any or all outstanding Options granted under the Plan to provide an Option
exercise price per share which may be lower or higher than the original Option
exercise price, and/or cancel any such Options and grant in substitution
therefor other Awards, including new Options, covering the same or different
numbers of shares of Common Stock having an Option exercise price per share
which may be lower or higher than the exercise price of the canceled Options;
provided, however, that the Board may not engage in any such repricing of
Options with respect to Options then held by officers or directors of the
Company.


3



--------------------------------------------------------------------------------



 



6.   Reserved.

 

7.   Stock Appreciation Rights.

 
(a) Nature of Stock Appreciation Rights.  A Stock Appreciation Right, or SAR, is
an Award entitling the holder on exercise to receive an amount in cash or Common
Stock or a combination thereof (such form to be determined by the Board)
determined in whole or in part by reference to appreciation, from and after the
date of grant, in the fair market value of a share of Common Stock. SARs may be
based solely on appreciation in the fair market value of Common Stock or on a
comparison of such appreciation with some other measure of market growth such as
(but not limited to) appreciation in a recognized market index. The date as of
which such appreciation or other measure is determined shall be the exercise
date unless another date is specified by the Board in the SAR Award.
 
(b) Grants.  Stock Appreciation Rights may be granted in tandem with, or
independently of, Options granted under the Plan.
 
(1) Rules Applicable to Tandem Awards.  When Stock Appreciation Rights are
expressly granted in tandem with Options, the Stock Appreciation Right and the
related Options will be exercisable only at such time or times and on such
conditions as the Board may specify in the SAR Award or the related Option.
 
(2) Exercise of Independent Stock Appreciation Rights. A Stock Appreciation
Right not expressly granted in tandem with an Option will become exercisable at
such time or times, and on such conditions, as the Board may specify in the SAR
Award.
 
(c) Exercise.  Any exercise of a Stock Appreciation Right must be in writing,
signed by the proper person and delivered or mailed to the Company, accompanied
by any other documents required by the Board.
 

8.   Restricted Stock

 
(a) Grants.  The Board may grant Awards entitling recipients to acquire shares
of Common Stock, subject to the right of the Company to repurchase all or part
of such shares at their issue price or other stated or formula price (or to
require forfeiture of such shares if issued at no cost) from the recipient in
the event that conditions specified by the Board in the applicable Award are not
satisfied prior to the end of the applicable restriction period or periods
established by the Board for such Award (each, a “Restricted Stock Award”).
 
(b) Terms and Conditions.  The Board shall determine the terms and conditions of
a Restricted Stock Award, including the conditions for repurchase (or
forfeiture) and the issue price, if any.
 
(c) Stock Certificates.  Any stock certificates issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee). At the
expiration of the applicable restriction periods, the Company (or such designee)
shall deliver the certificates no longer subject to such restrictions to the
Participant or if the Participant has died, to the beneficiary designated, in a
manner determined by the Board, by a Participant to receive amounts due or
exercise rights of the Participant in the event of the Participant’s death (the
“Designated Beneficiary”). In the absence of an effective designation by a
Participant, “Designated Beneficiary” shall mean the Participant’s estate.
 

9.   Other Stock-Based Awards.

 
Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other Stock
Unit Awards”), including without limitation Awards entitling recipients to
receive shares of Common Stock to be delivered in the future. Such Other Stock
Unit Awards shall also be available as a form of payment in the settlement of
other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled. Other Stock Unit Awards may be paid
in shares of Common Stock or cash, as the Board shall determine. Subject to the
provisions of the Plan, the Board shall determine the conditions of each Other
Stock Unit Awards, including any purchase price applicable thereto. At the time
any Award is granted, the Board may provide


4



--------------------------------------------------------------------------------



 



that, at the time Common Stock would otherwise be delivered pursuant to the
Award, the Participant will instead receive an instrument evidencing the
Participant’s right to future delivery of the Common Stock.
 

10.   Adjustments for Changes in Common Stock and Certain Other Events

 
(a) Changes in Capitalization.  In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than an ordinary cash dividend,
(i) the number and class of securities available under this Plan, (ii) the
amount of the annual increase in the number of securities available under this
Plan set forth in Section 4(a)(3)(i), (iii) the limit on the number of
securities available under this Plan for Awards other than Options and SARs set
forth in Section 4(a), (iv) the per-Participant limit set forth in Section 4(b),
(v) the number and class of securities and exercise price per share subject to
each outstanding Option, (vi) the repurchase price per share subject to each
outstanding Restricted Stock Award, and (vii) the share- and per-share-related
provisions of each outstanding Stock Appreciation Right and Other Stock Unit
Award, shall be appropriately adjusted by the Company (or substituted Awards may
be made, if applicable) to the extent determined by the Board.
 
(b) Reorganization and Change in Control Events.
 
(1) Definitions:
 
(A) A “Reorganization Event” shall mean:
 
(i) any merger or consolidation of the Company with or into another entity as a
result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property;
 
(ii) any exchange of all of the Common Stock of the Company for cash, securities
or other property pursuant to a share exchange transaction; or
 
(iii) any liquidation or dissolution of the Company.
 
(B) A “Change in Control Event” shall mean:
 
(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control Event: (A) any acquisition directly from the
Company; or (B) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (iii) of this definition;
 
(ii) such time as the Continuing Directors (as defined below) do not constitute
a majority of the Board (or, if applicable, the Board of Directors of a
successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (x) who was a member of the Board on the
date of the initial adoption of this Plan by the Board or (y) who was nominated
or elected subsequent to such date by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (y)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board;
 
(iii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination,


5



--------------------------------------------------------------------------------



 



each of the following two conditions is satisfied: (x) all or substantially all
of the individuals and entities who were the beneficial owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then-outstanding securities entitled to vote
generally in the election of directors, respectively, of the resulting or
acquiring corporation in such Business Combination (which shall include, without
limitation, a corporation which as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”) in substantially the same proportions as
their ownership of the Outstanding Company Voting Securities immediately prior
to such Business Combination and (y) no Person (excluding any employee benefit
plan (or related trust) maintained or sponsored by the Company or by the
Acquiring Corporation) beneficially owns, directly or indirectly, 50% or more of
the combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or
 
(iv) the liquidation or dissolution of the Company.
 
(C) “Good Reason” shall mean any material reduction in the annual cash
compensation payable to the Participant from and after such Reorganization Event
or Change in Control Event, or the relocation of the place of business at which
the Participant is principally located to a location that is greater than
30 miles from its location immediately prior to such Reorganization Event or
Change in Control Event.
 
(D) “Cause” shall mean any (i) willful failure by the Participant, which failure
is not cured within 30 days of written notice to the Participant from the
Company, to perform his or her material responsibilities to the Company, or
(ii) willful misconduct by the Participant which affects the business reputation
of the Company. The Participant shall be considered to have been discharged for
“Cause” if the Company determines, within 30 days after the Participant’s
resignation, that discharge for Cause was warranted.
 
(2) Effect on Options.
 
(A) Reorganization Event.  Upon the occurrence of a Reorganization Event
(regardless of whether such event also constitutes a Change in Control Event),
or the execution by the Company of any agreement with respect to a
Reorganization Event (regardless of whether such event will result in a Change
in Control Event), the Board shall provide that all outstanding Options shall be
assumed, or equivalent options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof); provided that, except to the
extent specifically provided to the contrary in the instrument evidencing any
Option or any other agreement between a Participant and the Company, if (i) such
Reorganization Event also constitutes a Change in Control Event, and (ii) if, on
or prior to the first anniversary of the date of the consummation of the
Reorganization Event, the Participant’s employment with the Company or the
acquiring or succeeding corporation is terminated for Good Reason by the
Participant or is terminated without Cause by the Company or the acquiring or
succeeding corporation (the date of such termination being referred to as, the
“Participant Termination Date”), then the vesting of all Options then held by a
Participant shall automatically be accelerated by two years so that such Options
shall immediately become vested and exercisable with respect to the number of
shares of Common Stock covered by such Options that would otherwise have been
vested as of the second anniversary of the Participant Termination Date if the
Participant continued to be employed by the Company for such period. For
purposes hereof, an Option shall be considered to be assumed if, following
consummation of the Reorganization Event, the Option confers the right to
purchase, for each share of Common Stock subject to the Option immediately prior
to the consummation of the Reorganization Event, the consideration (whether
cash, securities or other property) received as a result of the Reorganization
Event by holders of Common Stock for each share of Common Stock held immediately
prior to the consummation of the Reorganization Event (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Common Stock); provided,
however, that if the consideration received as a result of the Reorganization
Event is not solely common stock of the acquiring or succeeding corporation (or
an affiliate thereof), the Company may, with the consent of the acquiring or
succeeding corporation, provide for the consideration to be received upon the
exercise of Options to consist solely of common stock of the


6



--------------------------------------------------------------------------------



 



acquiring or succeeding corporation (or an affiliate thereof) equivalent in fair
market value to the per share consideration received by holders of outstanding
shares of Common Stock as a result of the Reorganization Event.
 
Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, such Options, or
in the event of a liquidation or dissolution of the Company, the Board shall,
upon written notice to the Participants, provide that all then unexercised
Options will become exercisable in full as of a specified time prior to the
Reorganization Event and will terminate immediately prior to the consummation of
such Reorganization Event, except to the extent exercised by the Participants
before the consummation of such Reorganization Event; provided, however, that in
the event of a Reorganization Event under the terms of which holders of Common
Stock will receive upon consummation thereof a cash payment for each share of
Common Stock surrendered pursuant to such Reorganization Event (the “Acquisition
Price”), then the Board may instead provide that all outstanding Options shall
terminate upon consummation of such Reorganization Event and that each
Participant shall receive, in exchange therefor, a cash payment equal to the
amount (if any) by which (A) the Acquisition Price multiplied by the number of
shares of Common Stock subject to such outstanding Options (whether or not then
exercisable), exceeds (B) the aggregate exercise price of such Options.
 
(B) Change in Control Event that is not a Reorganization Event.  Upon the
occurrence of a Change in Control Event that does not also constitute a
Reorganization Event, except to the extent specifically provided to the contrary
in the instrument evidencing any Option or any other agreement between a
Participant and the Company, if, on or prior to the first anniversary of the
date of the consummation of the Change in Control Event, the Participant’s
Participant Termination Date occurs, then the vesting of all Options then held
by a Participant shall automatically be accelerated by two years so that such
Options shall immediately become vested and exercisable with respect to the
number of shares of Common Stock covered by such Options that would otherwise
have been vested as of the second anniversary of the Participant Termination
Date if the Participant continued to be employed by the Company for such period.
 
(3) Effect on Restricted Stock Awards.
 
(A) Reorganization Event that is not a Change in Control Event.  Upon the
occurrence of a Reorganization Event that is not a Change in Control Event, the
repurchase and other rights of the Company under each outstanding Restricted
Stock Award shall inure to the benefit of the Company’s successor and shall
apply to the cash, securities or other property which the Common Stock was
converted into or exchanged for pursuant to such Reorganization Event in the
same manner and to the same extent as they applied to the Common Stock subject
to such Restricted Stock Award.
 
(B) Change in Control Event.  Upon the occurrence of a Change in Control Event
(regardless of whether such event also constitutes a Reorganization Event),
except to the extent specifically provided to the contrary in the instrument
evidencing any Restricted Stock Award or any other agreement between a
Participant and the Company, if, on or prior to the first anniversary of the
date of the consummation of the Change in Control Event, the Participant’s
Participant Termination Date occurs, then the vesting schedule of any such
Restricted Stock Award shall automatically be accelerated by two years so that
the number of shares that would otherwise have vested and become free from
conditions or restrictions on or prior to the second anniversary of the
Participant Termination Date if the Participant had continued to be employed by
the Company for such period shall immediately become free from conditions or
restrictions as of the Participant Termination Date.
 
(4) Effect on Stock Appreciation Rights and Other Stock Unit Awards.  The Board
may specify in an Award at the time of the grant the effect of a Reorganization
Event and Change in Control Event on any SAR and Other Stock Unit Award.
 

11.   General Provisions Applicable to Awards

 
(a) Transferability of Awards.  Except as the Board may otherwise determine or
provide in an Award, Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution
or, other than in the case of an Option intended to be an Incentive Stock
Option, pursuant to a qualified domestic relations order, and,


7



--------------------------------------------------------------------------------



 



during the life of the Participant, shall be exercisable only by the
Participant. References to a Participant, to the extent relevant in the context,
shall include references to authorized transferees.
 
(b) Documentation.  Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.
 
(c) Board Discretion.  Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.
 
(d) Termination of Status.  The Board shall determine the effect on an Award of
the disability, death, retirement, authorized leave of absence or other change
in the employment or other status of a Participant and the extent to which, and
the period during which, the Participant, or the Participant’s legal
representative, conservator, guardian or Designated Beneficiary may exercise
rights under the Award.
 
(e) Withholding.  Each Participant shall pay to the Company, or make provision
satisfactory to the Company for payment of, any taxes required by law to be
withheld in connection with an Award to such Participant. If provided for in an
Award or approved by the Company in its sole discretion, a Participant may
satisfy such tax obligations in whole or in part by delivery of shares of Common
Stock, including shares retained from the Award creating the tax obligation,
valued at their Fair Market Value; provided, however, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). Shares
surrendered to satisfy tax withholding requirements cannot be subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements. The
Company may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to a Participant.
 
(f) Amendment of Award.  The Board may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option, provided that the Participant’s consent to such action shall be required
unless the Board determines that the action, taking into account any related
action, would not materially and adversely affect the Participant.
 
(g) Conditions on Delivery of Stock.  The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
 
(h) Acceleration.  The Board may at any time provide that any Award shall become
immediately exercisable in full or in part, free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be.
 
(i) Deferrals.  The Board may permit Participants to defer receipt of any Common
Stock issuable upon exercise of an Option or upon the lapse of any restriction
applicable to any Restricted Stock Award, subject to such rules and procedures
as it may establish.
 
(j) Share Issuance.  To the extent that the Plan provides for issuance of stock
certificates to reflect the issuance of shares of Common Stock or Restricted
Stock, the Board may provide for the issuance of such shares on a
non-certificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange on which the Common Stock is traded.
 

12.   Miscellaneous

 
(a) No Right To Employment or Other Status.  No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or


8



--------------------------------------------------------------------------------



 



any other relationship with the Company. The Company expressly reserves the
right at any time to dismiss or otherwise terminate its relationship with a
Participant free from any liability or claim under the Plan, except as expressly
provided in the applicable Award.
 
(b) No Rights As Stockholder.  Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to such Option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.
 
(c) Effective Date and Term of Plan.  The Plan shall become effective on the
date on which it is adopted by the Board, but no Award may be granted unless and
until the Plan has been approved by the Company’s stockholders. No Awards shall
be granted under the Plan after the completion of 10 years from the earlier of
(i) the date on which the Plan was adopted by the Board or (ii) the date the
Plan was approved by the Company’s stockholders, but Awards previously granted
may extend beyond that date.
 
(d) Amendment of Plan.  The Board may amend, suspend or terminate the Plan or
any portion thereof at any time; provided that, to the extent determined by the
Board, no amendment requiring stockholder approval under any applicable legal,
regulatory or listing requirement shall become effective until such stockholder
approval is obtained. No Award shall be made that is conditioned upon
stockholder approval of any amendment to the Plan.
 
(e) Provisions for Foreign Participants.  The Board may, without amending the
Plan, modify Awards or Options granted to Participants who are foreign nationals
or employed outside the United States or establish subplans under the Plan to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.
 
(f) Governing Law.  The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to any applicable conflicts of law.
 
* * *
Approved by the Board of Directors on March 31, 2010
 
Approved by the Stockholders on May 20, 2010


9